Citation Nr: 1726392	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for an acquired psychiatric disability, other than substance-induced anxiety disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

4.  Entitlement to service connection for a substance-induced psychiatric disability, to include as secondary to service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 (bilateral knee, right shoulder, left shoulder, and left elbow) and November 2011 (psychiatric) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

This case was initially before the Board in April 2015.  In April 2015, the Board dismissed the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment.  The Board also remanded the issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a bilateral knee disability, entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left elbow disability, for further development.  

For purposes of clarity and organization, the Board has recharacterized entitlement to service connection for acquired psychiatric disability, to include PTSD and anxiety disorder.  Specifically, the Board is bifurcating this issue into two separate issues - (1) service connection for an acquired psychiatric disability, other than substance-induced anxiety disorder, to include PTSD and anxiety disorder and (2) service connection for a substance-induced psychiatric disability, to include as secondary to service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.  As such, this case has been recharacterized as set forth in the title page above.  The Board can bifurcate a claim and address different theories or arguments in separate decisions.  Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  In the present case, the Board concludes that bifurcating the Veteran's claim for a psychiatric disorder into two separate issues for independent adjudication is the most proper way of handling the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a bilateral knee disability, whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate the Veteran has a diagnosis of an acquired psychiatric disability, other than substance- induced anxiety disorder, to include PTSD and anxiety disorder.

2.  The most probative evidence of record does not demonstrate the Veteran's substance-induced psychiatric disability, diagnosed as substance- induced anxiety disorder, is proximately due to, or chronically aggravated by, service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation, and service connection on direct incurrence basis is legally precluded.

3.  A December 2007 rating decision denied entitlement to service connection for left elbow disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

4.  Evidence received subsequent to the December 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for left elbow disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, other than substance-inducted anxiety disorder, to include PTSD and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for substance-induced psychiatric disorder, diagnosed as substance-inducted anxiety disorder, have not been met.  38 U.S.C.A. §§ 105, 1131, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.1 (n), 3.102, 3.301, 3.303, 3.304, 3.310, (2016).

3.  The December 2007 rating decision, which denied entitlement to service connection a left elbow disability, is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left elbow disability has not been received.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a), 20.1105 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, although the remand below directs an attempt be made to obtain additional identified private medical records, there is no indication such records would potentially be relevant to the claims decided herein.

A.  Service Connection 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2016); 38 C.F.R. § 3.303 (a).

The requirement for a current disability is satisfied if the disability is present at any point proximate to the claim, during the claim, or to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  If there is no evidence of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, there must be a demonstration of symptoms proximate to, or since, the time the application is filed.  Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As set forth in his December 2013 testimony, the Veteran asserts that his psychiatric disability is related to his October 1982 in-service motor vehicle accident.  Specifically, that as a result of such he experiences panic attacks while driving, and that at nighttime he experiences cold sweats and nightmares.  He further testified that he did not seek psychiatric help until three to four years prior to his testimony because he did not know that psychiatric treatment existed.  He also testified that he self-medicated with alcohol due to pain as a result of the accident.  In this regard the Veteran's service treatment records reflect he experienced a motor vehicle accident in October 1982 which resulted in a fractured left forearm.  The Veteran is currently service-connected for status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation as a result of the October 1982 in-service accident.  


Acquired Psychiatric Disorder

Turning to the first element of service connection for an acquired psychiatric disorder, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has not been diagnosed with a psychiatric disorder other than substance-induced anxiety disorder.  The Veteran was afforded a PTSD examination in October 2011.  The October 2011 VA examiner specifically did not endorse a diagnosis of PTSD but did endorse diagnoses of substance-induced anxiety disorder and polysubstance dependence by history and noted such was reportedly in full remission.  The October 2011 VA examiner found, in part, the Veteran did not report symptoms consistent with PTSD, had received no mental health treatment during military service and there was no continuum of treatment from the time of service to the present to suggest a causal connection.  The October 2011 VA examiner noted the Veteran's treatment providers diagnosed substance-induced anxiety disorder and found that this diagnosis appeared likely to be correct, particularly as it appeared that the symptoms were lessening as Veteran achieved longer periods of successful abstinence.

The October 2011 VA examiner's findings are consistent with VA treatment records.  Specifically, a December 2009 VA treatment record noted in part, the Veteran presented for evaluation with significant history of active opiate and ethyl alcohol or ethanol (ETOH) dependence, active cannabis abuse, and substance induced mood and anxiety disorder.  The December 2009 VA treatment record noted the Veteran had been using narcotics extensively for 8 years.  February 2010, May 2010 and December 2010 VA treatment records diagnosed substance induced mood/anxiety disorder, ETOH abuse in recent remission, and cannabis use in remission.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to a psychiatric diagnosis this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of him senses - that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within Veteran's realm of personal knowledge whether he experienced nightmares or cold sweats as evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such an acquired psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  By regulation, the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125.  38 C.F.R. § 3.304 (f) (2016).  In this regard, the October 2011 examiner has medical training and knowledge and did not provide a psychiatric diagnosis other than substance-induced anxiety disorder, even with consideration of the entire evidence of record.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran currently has a psychiatric diagnosis other than substance-induced anxiety disorder.  As such, service connection for an acquired psychiatric disorder is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As noted above, entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225. 

In sum, the Veteran has not satisfied the necessary element of a present disability with respect to an acquired psychiatric disability, other than substance-induced anxiety disorder, to include PTSD and anxiety disorder, and thus, further discussion of the in-service incurrence or nexus elements is not necessary.  Furthermore, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted for an acquired psychiatric disorder, other than substance-induced anxiety disorder.


Substance-Induced Psychiatric Disorder

As determined above, the Veteran has been diagnosed with a substance-induced anxiety disorder, as such was endorsed by the October 2011 VA examiner.  The Board notes that for claims filed after October 31, 1990, service connection on a direct incurrence basis cannot be granted for disabilities resulting from abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2015); 38 C.F.R. §§ 3.1 (n), 3.301 (2016).  VA's General Counsel has confirmed that service connection on a direct incurrence basis for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31,263 (Feb. 10, 1998). 

Further, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1131 and 38 C.F.R. § 105 (a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  The Federal Circuit, however, further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  In further clarifying this, the Federal Circuit explained that veterans may recover only if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder. Id. at 1381.  An award of compensation on such a basis would only result where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.  Id. 

In the present case, the Veteran's claim was filed after October 31, 1990, thus service connection on a direct incurrence basis cannot be granted for any disability resulting from abuse of alcohol or drugs.  Nevertheless, the October 2011 VA examiner found the Veteran's current anxiety, diagnosed as substance-induced anxiety disorder, was less likely than not caused by or related to in-service stressor exposure or other aspects of military service.  

More importantly, there is no evidence of record showing that the Veteran's substance-induced anxiety disorder is secondary his status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.  

In reviewing the Veteran's claim, the Board has reviewed the written statements and testimony the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno, 6 Vet. App. at 469.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his substance-inducted anxiety disorder can be attributed to his service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

Significantly, and contrary to the Veteran's December 2013 testimony, the Board finds that the Veteran's alcohol and substance abuse clearly predated the Veteran's October 1982 in-service motor vehicle accident which resulted in his service-connected left arm disability.  Specifically, an August 1981, Request for Waiver of Disqualification for Enlistment/Reenlistment in the Regular Army for Personnel Applying from Civil Life, documented civil offenses of public intoxication in January 1980 and April 1981.  During service, a June 1982 a client intake record from the Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) reflected a physician diagnosis/basis for enrollment of alcohol usage.  Additionally, the June 1982 service record documented a usage profile, of over 6 months ago, for the use of amphetamines, cannabis product, hallucinogens, methaqualone, other tranquilizer and phencyclidine, although each of these were not found not to be a current problem.  A September 1982 ADAPCP service record reflected continuing treatment and a December 1982 ADAPCP service record reflected the Veteran completed treatment.  However, the evidence, particularly, the June 1982 and September 1982 ADAPCP service records, demonstrates the Veteran experienced problems with alcohol prior the October 1982 accident as well as use of other narcotics.  Therefore, this evidence is contrary to a finding that the Veteran self-medicated with alcohol in order to diminish his pain from his service-connected left arm disability.   

The Board recognizes the Veteran was afforded an October 2011 PTSD examination; however, the examiner did not provide an opinion as to whether the Veteran's substance-induced anxiety disorder is secondary his status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.  However, there is not a duty to provide an examination and/or opinion in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C.A. § 5103A (d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  With regard to whether the Veteran's substance-induced anxiety disorder is secondary his status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation; as described above, the objective evidence reflects the Veteran experienced problems with alcohol that predated his in-service left arm accident.  In fact, there is no evidence of any relationship, to include aggravation by service-connected disability, beyond the Veteran's own statements; and these conclusory lay statements are insufficient to trigger VA's duty to provide an examination and/or opinion.  See Waters, 601 F.3d 1274.

In sum, based on the reasons and bases discussed, as the preponderance of the evidence is against the claim for entitlement to service connection substance-induced psychiatric disorder, to include as secondary to service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  Accordingly, service connection is not warranted for a substance-induced psychiatric disorder, to include as secondary to service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.

B.  New and Material Evidence

The Veteran originally submitted an application, in part, for entitlement to service connection for a left elbow disability in June 2007.  In a December 2007 rating decision, the RO denied the claim based essentially on a finding that the left elbow condition was not related to service nor secondary to service-connected left arm disability characterized as status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation.  The Veteran did not appeal the December 2007 rating decision in a timely manner, and no new and material evidence was received within the appeal period.  Indeed, no additional evidence was associated with the record until the Veteran, in May 2010, in pertinent part, filed a claim to reopen a claim for service connection for a left elbow disability.  Thus the December 2007 rating decision is final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).   

Thereafter, the Veteran's May 2010 claim to reopen entitlement to service connection for a left elbow disability was denied in an August 2010 rating decision.  The Veteran's appeal of this decision forms the basis of the present appeal.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2016).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, at 118 (2010).

With respect to the December 2007 rating decision, which in part, denied the claim of entitlement to service connection for a left elbow disability, the evidence of record pertinent to the claim included service treatment records, VA treatment records, a September 2007 bones examination report which addressed the Veteran's left elbow disability, and statements from the Veteran. 

New evidence added to the record since the December 2007 rating decision includes additional VA treatment records and examination reports, additional statements from the Veteran and December 2013 testimony from the Veteran.  However, the additional VA treatment records do not address or reference the Veteran's left elbow in any manner.  Additionally, the July 2010 joints examination report only addressed the Veteran's left knee and right knee and did not address his left elbow in any manner.  Similarly, the October 2011 VA PTSD examination report also did not address a left elbow disability.  Finally, the Veteran, in statements subsequent to the December 2007 rating decision and in December 2013 testimony, linked his left elbow disability to his October 1982 in-service motor vehicle accident, which was already of record and considered at the time of the December 2007 rating decision.  

No new and material evidence for this claim has been received since the prior, final denial in December 2007.  The Veteran has only made statements essentially arguing that his left elbow disability is related to service, specifically as due to an in-service motor vehicle accident which occurred in Panama in 1982.  Such is not new evidence as such a contention was made with respect to the initial claim but is instead cumulative of the previous evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  

Additionally, under 38 C.F.R. § 3.156 (c)(1) (2016), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Additional service records were received in April 2015 and July 2015, which consist of service personnel records and the Veteran's April 1981 enlistment examination report, which was already of record.  The service personnel records received are duplicative of evidence that was already of record at the time of the earlier decision.  Any "new" evidence added is shown to be unrelated to the left elbow claim and is thereby not material. 

Accordingly, for the reasons above, and even considering the low threshold standard outlined pursuant to Shade, the Board finds that new and material evidence has not been received, and the claims of service connection for left elbow disability, may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

Entitlement to service connection for an acquired psychiatric disability, other than substance-induced anxiety disorder, to include PTSD and anxiety disorder, is denied.

Entitlement to service connection for a substance-induced psychiatric disability, diagnosed as substance-induced anxiety disorder, to include as secondary to service-connected status postoperative fracture ulna and radius with scars and associated pain and tenderness with loss of strength and limited pronation, is denied.

New and material evidence having not been received, the Veteran's application to reopen the claim of entitlement to service connection for a left elbow disability, is denied.


REMAND

Pursuant to the duty to assist, the issues of entitlement to service connection for a right shoulder disability, entitlement to service connection for a bilateral knee disability, and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, must be remanded for further development.  Specifically, in September 2016, the Veteran submitted VA Form, 21-4142, Authorization to Disclose Information to VA, which in pertinent part, referenced treatment from the Bridgewater Medical Center in August 2016 for his knee and shoulder disabilities.  The record does not reflect any attempt was made to obtain these records or that the Veteran was notified of an inability to obtain such records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  Therefore, on remand, the Veteran should be provided another opportunity to identify outstanding, relevant private treatment records and authorize their release to VA.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VA Form, 21-4142, Authorization and Consent to Release Information to VA, to identify all bilateral knee and bilateral shoulder treatment from private health care providers, to include from the Bridgewater Medical Center in August 2016.  The letter accompanying the VA Form 21-4142 should inform the Veteran that he should provide the name, address, and approximate dates of treatment for specific private health care providers.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Finally, after undertaking any other development deemed appropriate, to include additional VA examinations if warranted based on any material evidence received, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


